Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered on or about May 9, 2006, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant’s moving papers failed to establish as a matter of law that the water depicted in the photograph, showing track marks, had not been on the floor of its premises for a sufficient length of time for its employees to have discovered and remedied it (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986]). Concur—Tom, J.P., Mazzarelli, Friedman, Williams and Sweeny, JJ.